DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on August 15, 2022. Claims 1-7, 11, 15 and 17-18 are pending. The drawing objection is maintained. Some of indefinite rejections are overcome, however there are still indefiniteness issues in claims 1, 6 and 15.  

Response to Arguments
Applicant's arguments filed August 15, 2022 have been fully considered but they are not persuasive. Applicant argues that Andersen (US 2012/0134806) does not teach the newly recited limitation since hydraulic cylinder 10 is connected to the hub 7 and thus is not arranged physically separate from the at least one reinforcement plate (pages 9-10). Applicant further argues that Munch (US Patent 8,105,036) does not teach the newly recited limitation since the hydraulic cylinder is not located within the hub 40.
In response to applicant’s argument that the positioning means of Andersen is not arranged physically separate from the at least one reinforcement plate (portion of hub 7), the Examiner respectfully disagrees that this claim language overcomes Andersen. Applicant argues that the positioning means 10 of Andersen does not meet the claim limitation since the parts are connected to each other (see page 10, line 2). Note that in the present application, the positioning means 23 is connected to the reinforcement plates 14, 15 via hub 4 (and inner ring 12 for plate 14). The Examiner supposes that the difference that applicant is trying to claim is that the elements are not directly connected with each other. From Merriam-Webster, “separate” is defined as set or kept apart, detached (1a). Note that Andersen establishes that the cylinders 10 can be indirectly coupled to the hub (pars. 20, 54, 83), can be coupled in series (par. 80), and/or can be coupled through some intermediate part (par. 17, 80). Accordingly, this claim amendment does not overcome Andersen, and the 102 rejection is maintained.
In response to applicant’s argument that Munch does not teach the newly recited limitation since the hydraulic cylinder is not located within the hub 40 below the element I, the Examiner respectfully disagrees. The hydraulic cylinder 1 is positioned within the hub 40 (Munch Fig. 3), and relative to the position of the hub is below the reinforcement plate in the same manner as the application. Applicant appears to be interpreting “positioned within a hub” as excluding arrangements with any portion of the pitch cylinder being outside of a hub. The Examiner disagrees with this interpretation. Note this limitation further raises indefiniteness issues since it is unclear whether “a hub” is being positively claimed by “a pitch bearing arrangement”. Assuming arguendo that “positioned within a hub” is positively recited and does require all portions of the pitch cylinder within the hub, the Examiner notes that the hub of Andersen could be defined as components 40 and 42. Additionally, such as configuration is not patentable in view of Ebbesen (US 2018/0010578, US 2016/0348647). Accordingly, the claim amendment does not overcome Munch and the 103 rejection is maintained.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one reinforcement plate with two or more pairs of holes (claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: stiffening means in claim 1, positioning means in claim 1, and mechanical connection means in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11, 15 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a positioning means arranged… within a hub of the wind turbine” in lines 7-8. It is unclear whether claim 1 is positive reciting “a hub” as part of the pitch bearing arrangement.
Additionally, claim 1 recites “the stiffening means” in line 12, which raises indefiniteness issues since claim one establishes “at least one stiffening means” in line 5. Accordingly, it is unclear which instance of “stiffening means” is being referenced, and/or “the stiffening means” is referencing each instance of “stiffening means”.
Claim 6 recites “two or more pairs of holes”, however claim 1 already establishes “the at least one reinforcement plate comprising at least one hole”. It is further unclear whether “holes” in claim 6 are instances of the “at least one hole” in claim 1, or whether these are different holes.
	Claim 6 further recites “two connection means”, however claim 3 already establishes “a mechanic connection means”. Since claim 6 does not use proper antecedent basis, it is unclear whether “two connection means” are instances of the mechanical connection means incorporating the previous limitations, or whether the two connection means are recited in addition to the mechanical connection means already established.
	Claim 15 recites “the pitch bearing arrangement according to claim 1” in lines 1-2. Since claim 1 establishes instances of “a wind turbine”, and “a hub”, it raises indefiniteness issues since claim 15 establishes other instances of these elements. It is unclear whether these are the same hub and the wind turbine, and whether the limitations pertaining to these elements within claim 1 are positively recited.
	Claims 2-7, 11, 15 and 17-18 are further indefinite based on their dependence on the above claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersen (US 2012/0134806).
In regards to claim 1, Andersen discloses a pitch bearing arrangement of a wind turbine, comprising: 
an outer bearing ring (25) and an inner bearing ring (26) arranged coaxially to each other and comprising a common symmetry axis (Figs. 4-7); 
at least one reinforcement plate (flange portion of 7, Fig. 5) arranged at the inner ring (26); and 
at least one stiffening means (14, 23) coupled to the outer ring axially adjacent to the at least one reinforcement plate; 
a positioning means (10) arranged physically separate from (indirectly, pars. 20, 54, 83) and below the at least one reinforcement plate (Fig. 5), within a hub of the wind turbine (Fig. 5), wherein the stiffening means is coupled to the positioning means, the positioning means being used for pivoting the outer ring relative to the inner ring, with the at least one reinforcement plate comprising at least one hole (Figs. 4, 6) through which the stiffening means (14, 23) is mechanically connectable or connected to the positioning means (at 11, par. 83, Fig. 5).
Note that the reinforcement plate (flange portion of hub 7) of Andersen is ring-shaped in a manner similar applicant’s reinforcement plate is ring-shaped (14, 15, see Figs. 4-5).
As noted above, “positioning means” is interpreted under 35 U.S.C. 112(f) as an actuator that is coupled to the stiffening means and pivots the outer ring relative to the inner ring to accomplish the claimed function, and equivalents thereof. (Andersen teaches a pitch cylinder 10 which couples to the stiffening means 14, 23 and pivots the outer ring relative to the inner ring, Fig. 5). 
In regards to claim 3, Andersen discloses a mechanical connection means (“fitting” par. 83, Fig. 5) for connecting the stiffening means to the positioning means (10).
As noted above, “mechanical connection means” is interpreted under 35 U.S.C. 112(f) as a connection that connects the stiffening means to the positioning means to accomplish the claimed function, and equivalents thereof. (Andersen teaches a fitting which rotatably connects the end the hydraulic cylinder to the stiffening means 14, 23, Fig. 5). 
In regards to claim 4, Andersen discloses the mechanical connection means is accommodated in the at least one hole (Fig. 5).
In regards to claim 15, Andersen discloses a wind turbine, comprising a hub (7), at least one rotor blade (5) and the pitch bearing arrangement (9, see above), wherein the pitch bearing arrangement (see above) pivotably connects the at least one rotor blade to the hub (Figs. 4-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munch (US Patent 8,105,036) in view of Neubauer (US 2014/0301847).
In regards to claim 1, Munch discloses a pitch bearing arrangement of a wind turbine, comprising: 
a bearing (Figs. 3-4); 
at least one reinforcement plate (I) arranged at the bearing connected to the hub (40); and 
at least one stiffening means (rotatable plate 41) connected to a blade (Figs. 3-4) axially adjacent to the at least one reinforcement plate 
a positioning means (1) arranged physically separate from (Figs. 3-4) and below the at least one reinforcement plate (Figs. 3-4), within a hub of the wind turbine (Figs. 3-4), wherein the stiffening means is coupled to the positioning means, the positioning means being used for pivoting the blade relative to the hub (Figs. 3-4), with the at least one reinforcement plate (I) comprising at least one hole (II) through which the stiffening means is mechanically connectable or connected to the positioning means (at 5, Figs. 3-4).

    PNG
    media_image1.png
    338
    413
    media_image1.png
    Greyscale

Annotated Figure 3 of Munch (US Patent 8,105,036)
As noted above, “positioning means” is interpreted under 35 U.S.C. 112(f) as an actuator that is coupled to the stiffening means and pivots the outer ring relative to the inner ring to accomplish the claimed function, and equivalents thereof. (Munch teaches a pitch cylinder 1 which couples to the stiffening means 41 and pivots blade relative to the hub about a bearing, Figs. 3-4). 
	Munch does not disclose the pitch bearing comprises an outer bearing ring and an inner bearing arranged coaxially to each other and comprising a common symmetry axis, such the at least one reinforcement plate is arranged at the inner ring, such that the stiffening means is coupled to the outer ring and such that pivoting the outer ring relative to the inner ring.
	Neubauer discloses a pitch bearing (22) comprises an outer bearing ring (32) and an inner bearing (30) arranged coaxially to each other and comprising a common symmetry axis, with an at least one reinforcement plate (24) arranged at the inner ring, a stiffening means (26) is coupled to the outer ring (32) and the outer ring (32) pivots relative to the inner ring (30).	Munch discloses a pitch bearing, however does not disclose the pitch bearing having inner and outer rings and coupling/arranging the rings of the bearing with the blade and hub structure. Neubauer, which is also directed to a pitch bearing arrangement of a wind turbine, discloses providing a pitch bearing with inner and outer rings to facilitate rotating the inner bearing ring relative to the outer bearing ring and thereby pitch the blade relative to the hub (Neubauer par. 26). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the pitch bearing arrangement by providing the pitch bearing comprises an outer bearing ring and an inner bearing arranged coaxially to each other and comprising a common symmetry axis with the at least one reinforcement plate is arranged at the inner ring, the stiffening means is coupled to the outer ring, and the outer ring pivots relative to the inner ring, as taught by Neubauer, to facilitate rotating the inner bearing ring relative to the outer bearing ring and thereby pitch the blade relative to the hub (Neubauer par. 26).
	In regards to claim 3, the modified pitch bearing arrangement of Munch comprises a mechanical connection means (at Munch 5) for connecting the stiffening means (Munch 41) to the positioning means is provided.
As noted above, “mechanical connection means” is interpreted under 35 U.S.C. 112(f) as a connection that connects the stiffening means to the positioning means to accomplish the claimed function, and equivalents thereof. (Munch teaches a fitting with flange Munch 5 that connects the end the hydraulic cylinder to the stiffening means Munch Fig. 3-4). 
	In regards to claim 4, the modified pitch bearing arrangement of Munch comprises the mechanical connection means is accommodated in the at least one hole (Munch Figs. 3-4).
	In regards to claim 5, the modified pitch bearing arrangement of Munch comprises the at least one hole is arranged eccentrical to the common axis (Munch Figs. 3-4).
	In regards to claim 15, Munch, as modified above, comprises a wind turbine, comprising a hub (Munch 40), at least one rotor blade (unlabeled Munch Figs. 3-4) and the pitch bearing arrangement according to claim 1 (see above), wherein the pitch bearing arrangement pivotably connects the at least one rotor blade to the hub (Munch Figs. 3-4, Neubauer Figs. 1-2).
	In regards to claim 17, the modified pitch bearing arrangement of Munch comprises the at least one reinforcement plate (I) closes an access to an interior hub with an exception of the at least one hole (II, Figs. 3-4).

Claims 2, 6, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munch (US Patent 8,105,036) in view of Neubauer (US 2014/0301847), and in further view of Larsen (US Patent 8,322,928).
In regards to claim 2, the modified pitch bearing arrangement of Munch comprises a reinforcement plate with the stiffening means (Munch 41) being provided adjacent to the reinforcement plate (I, see annotated Fig. 3 above) and the positioning means (Munch 1) being provided adjacent to the reinforcement plate (I), an axially corresponding hole through which the stiffening means is mechanically connectable or connected to the positioning means (Munch Figs. 3-4), however does not disclose an additional reinforcement plate with at least one hole, such that the stiffening means and the positioning means being provided adjacent to reinforcement plates, and such that the reinforcement plates comprising axially corresponding holes through which the stiffening means is mechanically connectable or connected to the positioning means.
	Larsen discloses two reinforcement plates (27, 29) are provided at the inner ring of a pitch bearing arrangement.
	Munch discloses a reinforcement plate, however does not disclose two reinforcement plates. Larsen, which is also directed to a pitch bearing for a wind turbine blade, discloses two reinforcement plates which reinforces the both axial ends of the inner cylindrical bearing ring (Larsen Col. 4, lines 1-4). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing to further modify the pitch bearing arrangement of Munch by providing two reinforcement plates, as taught by Larsen, such that the stiffening means being provided adjacent to one of the reinforcement plates and the positioning means being provided adjacent to another of the reinforcement plates, and such that the at least one hole of the at least one reinforcement plate axially corresponds to the at least one hole of the additional reinforcement plate through which the stiffening means is mechanically connectable or connected to the positioning means, to reinforce the both axial ends of the inner cylindrical bearing ring (Larsen Col. 4, lines 1-4). 
	Note that in the envisioned combination, a person having ordinary skill in the art would have applied the two reinforcing plates of Larsen to the axial ends of the inner bearing ring. Note that such an arrangement would have one of the reinforcement plates adjacent to the positioning means (corresponding to the reinforcement plate on the axial end closer to the hub), and another reinforcement plate adjacent to the stiffening means. Additionally, a person having ordinary skill in the art would have constructed the additional reinforcement plate with corresponding holes accommodate the connection of the stiffening means with the positioning means since such holes are shown in Munch and are necessary to accommodate movement of the positioning means.
	In regards to claim 11, the modified pitch bearing arrangement of Munch comprises the reinforcement plates are parallel (Larsen Fig. 5) or angled to each other, with the stiffening means being parallel to the adjacent reinforcement plate (Munch Figs. 3-4, Neubauer Fig. 6).
	In regards to claim 6, the modified pitch bearing arrangement of Munch comprises the least one one reinforcement plate with a pair of holes arranged equally or unequally distributed around the common axis for accommodating two connection means (Munch Figs. 3-4).
	Munch does not disclose two or more pairs of holes.
	Larsen discloses two reinforcement plates (27, 29) are provided at the inner ring of a pitch bearing arrangement.
	Munch discloses a reinforcement plate with a pair of holes, however does not disclose two pairs of holes. Larsen, which is also directed to a pitch bearing for a wind turbine blade, discloses two reinforcement plates which reinforces the both axial ends of the inner cylindrical bearing ring (Larsen Col. 4, lines 1-4). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing to further modify the pitch bearing arrangement of Munch by providing two reinforcement plates, as taught by Larsen, such that the two reinforcement plates comprise two pairs of holes, to reinforce the both axial ends of the inner cylindrical bearing ring (Larsen Col. 4, lines 1-4).
	Note that in the envisioned combination, a person having ordinary skill in the art would have applied the two reinforcing plates of Larsen to the axial ends of the inner bearing ring. Note that such an arrangement would have both reinforcement plates with holes to accommodate the connection of the stiffening means with the positioning means since such holes are shown in Munch and are necessary to accommodate movement of the pitch cylindrical.
In regards to claim 18, the modified pitch bearing arrangement of Munch contains all of the claimed elements as set forth in the rejection of claim 1, except the at least one reinforcement plate comprises two plate halves connected to each other at a seam.
	Larsen discloses two plate halves connected to each other at a seam (Fig. 4).
	Munch discloses a reinforcement plate, however does not disclose two plate halves connected to each other at a seam. Larsen, which is also directed to a pitch bearing arrangement for a wind turbine blade, discloses two plate halves connected to each other at a seam which facilitates the assembly of the plate onto the outer ring. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing to further modify the pitch bearing arrangement of Munch by providing two plate halves connected to each other at a seam, as taught by Larsen, to facilitate the assembly of plate onto the outer ring. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munch (US Patent 8,105,036) in view of Neubauer (US 2014/0301847), and in further view of Bech (US 2008/0213095)
In regards to claim 7, the modified pitch bearing arrangement of Munch contains all of the claimed elements as set forth in the rejection of claim 5, except the at least one hole is kidney- shaped, circular, oval, triangular, rectangular or of any other multisided shape.
Bech discloses a reinforcement plate with an oval shape.
	Munch discloses a reinforcement plate with a hole, however does not disclose the hole having the particular claimed shape. Bech, which is also directed to a pitch bearing arrangement for a wing turbine blade, discloses a hole as an oval which allows the inner ring to deflect and ensures flexibility of the inner plate (par. 92). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Munch by providing the reinforcement plate with a hole as an oval shape, as taught by Bech, to enable the inner ring to deflect and to ensure flexibility of the reinforcing plate mounted to the inner bearing ring (Bech par. 92).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
9/16/2022



/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745